Citation Nr: 0918506	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-13 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus of the 
left ear.

3.  Entitlement to service connection for obsessive 
compulsive disorder (OCD) with anxiety.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to OCD with 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from December 1970 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

At a November 2005 hearing before a Decision Review Officer 
(DRO), the appellant indicated that he wished to withdraw 
from his appeal the issues of entitlement to service 
connection for degenerative disc disease, L4-L5, a fractured 
tailbone, and hemorrhoids.  The Board will limit its 
consideration accordingly.


REMAND

The appellant testified at his November 2005 DRO hearing that 
during his period of ACDUTRA from December 1970 to May 1971, 
an explosion occurred near him while he was crawling through 
an obstacle course and that he experienced ringing in his 
left ear after this.  The appellant also testified that his 
left ear hearing loss and tinnitus continued to get worse 
after service.

The record indicates that, despite efforts, the appellant's 
service records could not be obtained by VA.  The Board 
accepts the appellant's account of his in-service experience 
of an explosion as credible.  The appellant should therefore 
be afforded a VA examination to determine the nature and 
etiology of any left ear tinnitus or left ear hearing loss.

Also, the appellant submitted a letter dated in July 2002 
from his private physician, Dr. Z., which states that from 
the appellant's history and Dr. Z.'s understanding of the 
appellant's case, the appellant's "psychologically caused 
gastrointestinal disorders" were related to the appellant's 
time in active duty.  The appellant also submitted another 
letter from Dr. Z., dated in March 2005, in which Dr. Z. 
opined that the appellant's obsessive compulsive behavior was 
enhanced by the repetitive work that he did in the military.  
Furthermore, the record reflects treatment for psychological 
and gastrointestinal problems as early as May 1972.  Thus, 
the appellant should be afforded a VA examination to 
determine the nature and etiology of any OCD with anxiety or 
GERD.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the appellant's claimed 
disabilities.

2.	The appellant should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine if 
he has left ear tinnitus or left ear 
hearing loss related to an in-service 
explosion.  The claims folder must be 
provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to each of the 
claimed disorders as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to an in-service explosion 
during his period of ACDUTRA from 
December 1970 to May 1971.  For the 
purposes of such opinion, the examiner 
should presume the appellant's 
statement that an explosion occurred 
near him while crawling through an 
obstacle course to be credible.  The 
rationale for each opinion expressed 
must also be provided.

3.	The appellant should be afforded a VA 
examination by a psychiatrist or 
psychologist to determine if he has OCD 
with anxiety related to his period of 
ACDUTRA from December 1970 to May 1971.  
The claims folder must be provided to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present OCD 
with anxiety as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related 
to the appellant's period of ACDUTRA 
from December 1970 to May 1971.  The 
rationale for each opinion expressed 
should also be provided.

4.	The appellant should be afforded a VA 
examination by physician with 
appropriate expertise to determine if 
he has GERD or another gastrointestinal 
disorder related to his period of 
ACDUTRA from December 1970 to May 1971.  
The claims folder must be provided to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present GERD, 
or any another gastrointestinal 
disorder, as to whether there is a 50 
percent or better probability that the 
disorder is either etiologically 
related to the appellant's period of 
ACDUTRA from December 1970 to May 1971.  
The examiner should also provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder was caused or chronically 
worsened by the Appellant's OCD with 
anxiety.  The rationale for each 
opinion expressed must also be 
provided.

5.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
appellant and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




